Citation Nr: 1502159	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness.

2.  Entitlement to an initial compensable rating for status post sinus surgery with nasal septum perforation.

3.  Entitlement to an initial rating greater than 30 percent prior to April 20, 2007, for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating greater than 50 percent from April 20, 2007, for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to April 1988 and from April 1990 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which granted service connection for PTSD as well as status post sinus surgery with deviated nasal septum and denied service connection for a left elbow disorder and an upper respiratory disorder/sinusitis.  Jurisdiction was transferred to the RO in Roanoke, Virginia.

The appeals regarding higher initial ratings for PTSD and sinus surgery as well as the appeal regarding entitlement to service connection for a sinus disorder previously were remanded by the Board in February 2013 for further development and are now ready for adjudication.  In February 2013, the Board granted service connection for a left elbow disability which was implemented by a February 2013 rating decision.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly, despite the AOJ's error in addressing this issue in supplemental statements of the case issued in May and July 2013, an issue relating to a left elbow disability is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).  

The February 2013 Board remand also addressed entitlement to service connection for hemorrhoids which was granted by the Agency of Original Jurisdiction (AOJ) in April 2013.  Additionally, in February 2013, the Board remanded claims for service connection of disorders of the feet, hips, right wrist, right elbow and right knee.  Those claims were granted in full by the AOJ in May 2013 when the AOJ granted service connection for fibromyalgia claimed as disorders of the feet, hips, right wrist, right elbow and right knee.  As such, none of these issues remain in appellate status.  Id.

Additionally, the April 2013 rating decision increased the Veteran's PTSD disability rating to 50 percent effective April 20, 2007.  The disability previously had been rated as 30 percent disabling prior to December 9, 2011 and 50 percent disabling thereafter.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for PTSD for the two periods on appeal are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher initial ratings for PTSD remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the claim for service connection of sinusitis, by way of history, although the Veteran perfected an appeal with respect to the denied "upper respiratory disorder/sinusitis," in September 2011, the Veteran submitted a statement in support of the claim describing only sinus symptoms and did not reference the upper respiratory infection aspect of the claim.  Then, in the August 2012 Informal Hearing Presentation, the Veteran's representative noted that the Veteran filed a notice of disagreement with the claim for service connection of sinusitis and perfected an appeal for service connection of sinusitis.  The representative did not reference the upper respiratory infection aspect of the claim.  Thus, the February 2013 Board remand recharacterized the claim as one for sinusitis, eliminating the reference to upper respiratory infection, and added "to include as due to undiagnosed illness" to more accurately reflect the Veteran's claim.

Regarding the claim for an initial compensable rating for service connected sinus surgery, the evidence indicates that, throughout the entire appeal period, the Veteran has a sinus surgery with a "nasal septum perforation" and not a "deviated nasal septum."  Thus, the Board has recharacterized the claim as stated on the title page of this decision. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  Many of the VA outpatient treatment records, including records dated as recently as July 2014, were associated with the file in August 2014 and not considered by the AOJ in its July 2013 SSOC.  In October 2014, the Veteran waived review of these records by the AOJ.  


FINDINGS OF FACT

1.  At no time during the pendency of the appeal does the Veteran have a current sinus disorder, to include as a symptom of undiagnosed illness, separate from the service-connected sinus surgery with nasal septum perforation.

2.  At no time during the pendency of the appeal did the Veteran's sinus surgery with nasal septum perforation more nearly approximate 50 percent obstruction of the nasal passages of both sides or complete obstruction on one side; objective findings do not reveal loss of part of the nose, or scars of the nose, loss of part of one ala, or other obvious disfigurement, gross impairment, or disfigurement of the Veteran's face, or sinusitis symptoms resulting in one to two incapacitating episodes per year requiring prolonged antibiotic treatment or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, or chronic laryngitis or rhinitis.

3.  Prior to April 20, 2007, the Veteran's PTSD was manifested by, at worst, occupational and social impairment with a decrease in work efficiency without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.

4.  From April 20, 2007, the Veteran's PTSD was manifested by, at worst, occupational and social impairment with reduced reliability and productivity without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  A separate sinusitis disorder, to include as a symptom of undiagnosed illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.117 (2014).

2.  The criteria for an initial compensable rating for sinus surgery with nasal septum perforation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes (DCs) 6502, 6504, 6514, 7800 (2014).

3.  The criteria for an initial rating greater than 30 percent prior to April 20, 2007, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2014).

4.  The criteria for an initial rating greater than 50 percent from April 20, 2007, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In this case, VA's duty to notify has been satisfied.  The Veteran was notified via letter attached to the formal claim form as part of the VA Benefits Delivery at Discharge program.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  The Veteran's signed VCAA notice response form was received in April 2006, prior to the initial unfavorable decision rendered in October 2006. 

Further, with respect to the claims for higher initial ratings for residuals of sinus surgery and PTSD, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  See Dingess, 19 Vet. App. at 473.  In this case, the Veteran's claim for service connection for residuals of sinus surgery and for PTSD were granted and initial ratings were assigned in the October 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the file.  A July 2010 VA outpatient treatment record from Richmond VAMC noted that the Veteran reported that he had received mental health therapy from the Fayetteville VAMC over the past year and a half.  As such, the February 2013 Board remand directed that all of the Fayetteville VAMC mental health records be obtained.  A review of the Virtual VA file reveals treatment records from Fayetteville VAMC dated from September 2006 to July 2014 have been associated with the file.  Although there do not appear to be any records dated during 2008 and only a few records dated in 2009, the Board finds that all of the available treatment records from Fayetteville VAMC have been obtained.  In this regard, a March 2010 report of contact noted the Veteran's explanation that he was living in North Carolina, but working out of state during the week.  A July 2010 VA outpatient treatment record also noted the Veteran's report that he lives in North Carolina but works five days a week in Virginia.  The Veteran reported that he was unable to get to the Fayetteville hospital during the week.  He also noted that while he had received treatment for PTSD at the Fayetteville VAMC, it had "been a while" since he was seen by anyone in Fayetteville.  Further, there is no indication that the records associated with the Virtual VA file in July 2014 only requested certain dates or left out periods of time.  Therefore, the Board finds that all of the pertinent Fayetteville VAMC outpatient treatment records have been obtained.  Additionally, the February 2013 Remand directed that outstanding VA treatment records be obtained from Richmond VAMC.  Those records were obtained and associated with the file.  Neither the Veteran nor his representative has identified any additional evidence that is necessary for a fair adjudication of the claims that has not been requested or obtained.  Based on the foregoing, the Board finds that all pertinent VA outpatient treatment records have been obtained.  

Additionally, the AOJ attempted to obtain records from the Social Security Administration (SSA) as it appears that SSA denied a claim at some point; however, a response from SSA dated in December 2009 indicated that the SSA had no medical records on file or was unable to locate a medical record.  A formal finding of unavailability of the records was made by the AOJ.  The Veteran was informed of this fact in January 2010 and was offered the opportunity to submit his own records.  Further, the Board notes that the Veteran does not contend that he was unable to work at any period pertinent to the present appeal.  Based on the foregoing, the Board finds that the Veteran is not prejudiced by the Board proceeding without the SSA records. 

Next, the Veteran was afforded VA examinations in May 2006 (psychiatric, sinus), December 2011 (psychiatric, sinus) and March 2013 (sinus).  

With respect to the sinus examinations, in its February 2013 remand, the Board found that the May 2006 VA examination was inadequate to assess the initial rating for sinus surgery as it did not specify the necessary information to adequately rate the status post sinus surgery disability.  Additionally, the Board sought clarification because the May 2006 VA examiner indicated that the Veteran had nasal septum deviation on both sides but the December 2011 VA examiner found no deviation.  The March 2013 VA examination was undertaken in accordance with the February 2013 Board remand.  The Board finds that the March 2013 VA examination report is adequate as the examiner indicated review of the claims file, conducted a thorough interview with the Veteran regarding his history and symptoms as well as performed the appropriate tests and specifically addressed the rating criteria as well as the claim of a separate sinus disorder to include as a symptom of undiagnosed illness and provided adequate rationale for conclusions reached.  

Further, with respect to the May 2006 VA examination report, the Board finds the report adequate with respect to the service connection claim for sinusitis on a direct basis as the examiner conducted a thorough interview with the Veteran, reviewed the Veteran's service treatment records, and performed the appropriate tests.  The Board acknowledges that the May 2006 VA examination report did not indicate whether the claims file was reviewed.  Such is not a fatal flaw.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The May 2006 VA examiner provided adequate rationale for the conclusions reached with respect to the service connection claim, namely that there was no current diagnosis of a sinus disorder or upper respiratory disorder.  As the May 2006 VA examination report pertains to the status post sinus surgery initial rating claim, the Board only considers the Veteran's statements regarding his symptoms as well as the VA examiner's findings with respect to the severity of the Veteran's sinus symptoms and the X-ray report associated with the examination report.  

Regarding the December 2011 VA sinus examination report, in light of the clarification by the March 2013 VA examiner, the Board finds the examination report an adequate report upon which to base a decision.  The December 2011 VA sinus examiner reviewed service treatment records as well as VA treatment records, conducted a thorough interview with the Veteran regarding his history and symptoms and performed the appropriate tests.  The Board acknowledges that the December 2011 VA examination report did not indicate whether the claims file was reviewed.  As noted above, such is not a fatal flaw.  Id.  The December 2011 VA examiner provided adequate rationale for the conclusions reached.

Regarding the VA psychiatric examinations, the Board acknowledges that the May 2006 and December 2011 VA examiners did not indicate whether the claims file was reviewed.  Again, this is not a fatal flaw.  Id.  The May 2006 and December 2011 VA psychiatric examiners provided adequate rationale for the conclusions reached.  

The Board is also satisfied that the AOJ has complied substantially with the Board's February 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, in February 2013, the Board directed the AOJ to obtain all of the Veteran's VA psychiatric treatment records from the Fayetteville VAMC as well as VA treatment records from the Richmond VAMC dated from February 2011.  As discussed above, the outstanding VA treatment records were obtained and associated with the file.  The AOJ was also directed to provide the Veteran with VCAA notice regarding the service connection claim for sinusitis, including as a symptom of undiagnosed illness.  Pursuant to these requests, in February 2013, the AOJ sent the Veteran the required notice for the criteria required for a claim based on Persian Gulf service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117.  In the letter, the AOJ also requested that the Veteran identify any VA and non-VA treatment he was receiving and submit a VA Form 21-4142 regarding any such private treatment so that VA could obtain these records on his behalf.  Thereafter, in June 2013, the Veteran resubmitted service treatment records as well as a statement describing each of his claimed disorders.  A supplemental statement of the case was issued in July 2013.  Additionally, in compliance with the Board's February 2013 remand directives, in March 2013, the Veteran was afforded a VA examination assessing the current severity of his sinus surgery disorder as well as the claim for service connection of separate sinus disorder, which as discussed above, the Board finds to be adequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied its duties to notify and assist.  Additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Here, the Veteran seeks service connection for sinusitis, to include as due to undiagnosed illness. 

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, the Veteran's service personnel records show that he served in Southwest Asia.  Service connection may also be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  VA has issued an interim final rule extending this date to December 31, 2016.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In the present case, the Veteran claims that he has a sinus disorder that is separate from his service-connected status post sinus surgery with nasal septum perforation.  Alternatively, he contends that his sinus symptoms are symptoms of undiagnosed illness due to service in the Persian Gulf.

The Board finds that the preponderance of the evidence is against granting this claim.  There is no separate sinus disorder apart from the nasal septum perforation for which he is already service connected.  Further, all of his sinus symptoms have been attributed to the nasal septum perforation and as such the claim fails as to the alternative contention that the Veteran's symptoms are due to undiagnosed illness.  The Board acknowledges that service treatment records indicate a diagnosis of sinusitis.  Post-service treatment records do not indicate a diagnosis of a sinus disorder other than the service-connected status post sinus surgery with nasal septum perforation, however. 

In this regard, a private treatment record dated in April 2006 discussed the Veteran's history leading to his sinus surgery for which he is already service-connected.  The private physician explained that, while the Veteran was serving in the Persian Gulf, he developed a septal perforation from severe rhinitis.  A nasal septal perforation closure was attempted but failed and the Veteran was subsequently treated by the private physician in July 2004.  The Veteran returned to the private physician in April 2006 for a follow up and complained that he was having a lot of trouble with nasal obstruction, increased snoring, and poor sleep at night.  On physical examination, a nickel sized septal perforation in the caudal septum was noted.  The private physician noted that a flexible fiber optic sinonasal endoscopy showed the Veteran's nose to be quite a bit healthier than it was in the past.  The private physician opined that "most all" of the Veteran's nasal symptoms were due to the septal perforation.  The physician also noted that the Veteran's snoring and sleep apnea should be worked up through a sleep study.  The Veteran is service-connected for sleep apnea. 

Additionally, a May 2006 service treatment record indicated a diagnosis of sinusitis on the problem list.  The Board acknowledges the Veteran's statements made during a May 2006 VA examination that he had sinusitis that occurred constantly.  On physical examination, the May 2006 VA examiner noted that there was no sinusitis or upper respiratory disorder detected.  This examiner also noted that there was no rhinitis on examination.  Sinus and chest X-rays undertaken in May 2006 were within normal limits.  The May 2006 VA examiner determined that there was no diagnosis with respect to the claim for sinusitis and explained that there was no pathology to render a diagnosis and no finding of bacterial rhinitis.  

Similarly, the May 2006 examiner found no diagnosis of an upper respiratory infection and explained that there was no pathology to render a diagnosis and no complications secondary to his pulmonary disease.  Of note, the only chronic pulmonary disease diagnosed at the time was sleep apnea for which the Veteran is already service connected.  In an addendum opinion, the May 2006 VA examiner clarified that even though pulmonary function testing showed mild restriction, such mild restriction had no connection to intermittent or chronic infection. 

In an October 2007 statement indicating amendments to the Veteran's claim, he reported that his symptoms for both upper respiratory infection and sinusitis were pain and bleeding.  

In a September 2011 statement purporting to address his contentions with respect to all of the claims on appeal, the Veteran reported that his sinus symptoms were attributable to the status post sinus surgery with nasal septum perforation.  He did not indicate any additional statement with respect to an upper respiratory disorder. 

The Veteran underwent another VA examination in December 2011.  At that time, he reported that he had sinus condition for the past eight years and described his sinus problems as constant.  He reported that he experienced one non-incapacitating episode per year and that he required antibiotic treatment lasting four to six weeks for his sinus problems.  On physical examination, however, the examiner noted that there was no sinusitis or rhinitis.  A sinus X-ray was normal.  Further, the examiner noted normal gross inspection of the chest and lungs, there was no evidence of tenderness of palpation and breath sounds were symmetric.  There was no rhonchi, rales, or wheezes.  Expiratory phase was within normal limits.  There were no sinus or upper respiratory disorder diagnoses rendered. 

In March 2013, the Veteran was examined again and reported vague symptoms of breathing different but denied dyspnea or shortness of breath.  He also reported an inability to blow his nose the same way he used to.  However, he denied recurrent rhinorrhea or nasal congestion.  He reported intermittent left and right maxillary sinus pain.  He also denied allergies or allergic rhinitis type symptoms.  He also denied any nasal injury or surgery since military discharge.  He denied any recurrent sinus infection post treatment in service.  

The March 2013 VA examiner explained that the Veteran's symptoms are not actually a "sinus condition" but rather are attributable to the nasal septum perforation that is already service connected.  This VA examiner indicated that the Veteran had been diagnosed with a sinus condition and listed "nasal septum perforation" as the identified condition.  The examiner noted the following physical findings: nose without gross asymmetry; no tenderness at bridge of nose; nasal passages patent; perforated nasal septum noted without cyanosis; no nasal obstruction bilaterally or visible masses; nasal turbinates were non-edematous; dried blood at nasal mucosa, but no active nasal bleeding or exudate; mild maxillary sinus tenderness bilaterally; and no frontal sinus tenderness.  The examiner noted that there were no symptoms that were not attributable to the clinical diagnosis of nasal septum perforation. 

VA outpatient treatment records do not indicate a diagnosis of a sinus disability other than status post sinus surgery with nasal septum perforation or respiratory disability other than sleep apnea.  Both are disabilities for which the Veteran is already service connected.  

The Board understands that sinusitis was listed on a problem list in May 2006, while the Veteran was still in service but after he had filed his claim for service connection, and that the May 2006 VA examiner made a vague reference to the Veteran's pulmonary disease. The Court has held that the requirement of the existence of a current disability is satisfied when the Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  See McClain, 21 Vet. App. at 321.  The facts of this case clearly are distinguished from those of McClain.  There is no evidence that the Veteran had a diagnosis of sinusitis or pulmonary disease that resolved during the pendency of the appeal.  Here, the Veteran's sinus complaints have remained consistent throughout the entire period on appeal, and this is not the type of situation described in McClain where a disorder was present at the time of filing the claim but resolved or became asymptomatic prior to adjudication of the claim.  Rather, as the March 2013 VA examiner clarified, the competent and probative evidence of record indicates that all of the Veteran's sinus complaints are part of another disability for which he is already service-connected.  This is consistent with the private physician's assessment in April 2006.  Further, the May 2006 VA examiner found that there was no diagnosis of an upper respiratory disorder, despite the Veteran's complaints of wheezing and coughing sputum.  In fact, at no time during the pendency of the appeal, including in service treatment records dated subsequent to April 2006, has the Veteran had a diagnosis of an upper respiratory disorder.  Rather, the only respiratory or pulmonary diagnosis since the filing of the claim for service connection was sleep apnea, for which the Veteran is already service-connected.  In this case, the totality of the evidence fails to establish a current diagnosis of a sinus disorder separate from the Veteran's service-connected status post sinus surgery with nasal septum perforation, or an upper respiratory disorder separate from service-connected sleep apnea, at any time during the pendency of the appeal.  

The Board also has considered whether the Veteran's sinus symptoms are due to undiagnosed illness but finds that they are not because his symptoms have been specifically found to be attributable to the service-connected nasal septum perforation.  In this regard, the March 2013 VA examiner opined that it was at least as likely as not that the claimed condition was attributable to a known clinical diagnosis of nasal septum perforation.  This examiner indicated that there were no diagnosed illnesses for which etiology was not established.  Additionally, the examiner noted that the Veteran did not report any additional signs or symptoms that were not addressed through the completion of the DBQ.

The Board acknowledges that the March 2013 VA examiner did not address specifically VA treatment records regarding Gulf War Syndrome (GWS).  A January 2009 VA treatment record indicates that the Veteran volunteered to be observed in a clinical trial for medication addressing GWS.  A subsequent April 2009 VA treatment record noted that the Veteran met the criteria for chronic multisymptom illness without exclusionary criteria.  Although the March 2013 VA examiner did not specifically address these records, the March 2013 VA examiner noted that all of the Veteran's VA treatment records were reviewed when he reached the conclusion that the Veteran's symptoms were attributable to the nasal septum perforation and not another disorder including as a symptom of undiagnosed illness.  Further, the VA outpatient treatment records pertaining to the GWS clinical trial did not include discussion of any upper respiratory or sinus symptoms.  Thus, there is no indication that the Veteran's present sinus complaints are due to undiagnosed illness.  Further, there is no harm in the March 2013 VA examiner failing to cite the specific treatment records as the examiner specifically addressed the underlying question of whether the Veteran had a separate sinus disorder, to include as a symptom of undiagnosed illness.  As discussed above, the March 2013 VA examiner noted that there were no signs or symptoms that were not addressed that would represent an undiagnosed illness or diagnosed medically unexplained multisymptom illness.  This examiner attributed all of the Veteran's sinus symptoms to the service connected status post sinus surgery with nasal septum perforation. 

The Board has considered the Veteran's contention that he has a current sinus disorder separate from the service-connected nasal septum perforation, and that such disorder eventually led to the sinus surgery for which he is service-connected.  The Veteran's own statements appear to contradict this contention, however.  Further, the Veteran, as a lay person, is not competent to offer a diagnosis of a separate sinus disability as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the expertise of a medical professional.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of a sinus disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that, although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As the totality of the evidence is against the finding that the Veteran has a current, post-service, sinus disability separate from his already service-connected status post sinus surgery with nasal septum perforation, at any time during the pendency of the appeal, service connection for a separate sinus disability is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Initial Ratings

In this case, the Veteran seeks higher initial ratings for his service-connected PTSD and status post sinus surgery with nasal septum perforation.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert, 1 Vet. App. at 49.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one DC is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In making all determinations, the Board also must consider fully the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding a Veteran is competent to report on that of which he or she has personal knowledge).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

If a disability is listed in VA's rating schedule, it is to be evaluated under the DC corresponding to that particular disability.  See 38 C.F.R. § 4.20, 4.27.  Only when an unlisted condition is encountered is it permissible to rate the condition under the DC for a closely related disease or injury, by analogy.  Id.  In rating a disability by analogy, conjectural analogies are to be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.
	
Status Post Sinus Surgery with Nasal Septum Perforation

The Veteran seeks an initial compensable rating for his service-connected sinus surgery with nasal septum perforation.  He has reported sinus pain and headache, nasal bleeding, as well as a feeling that his nose "feels smooshed, caved in, and makes cracking noises."  He also reported that he is not able to blow his nose the way he used to and that his disability affects his ability to breathe and sleep.  As discussed above, all of his sinus symptoms have been attributed to his status post sinus surgery. 

The service-connected residuals of sinus surgery are rated zero percent disabling.  38 C.F.R. § 4.118, DC 6502.  The effective date of service connection is August 1, 2006, the day immediately following service discharge.  Under DC 6502, used for rating deviation of the nasal septum, a 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 

Ratings may also be available under other DCs.  In this regard, DC 6504 addresses loss of part of the nose, or scars of the nose and provides for a 10 percent disability rating for loss of part of one ala, or other obvious disfigurement.  A Note following the criteria under DC 6504 also indicates that the disability may be evaluated under DC 7800 for disfiguring scars of the head, face, or neck.

Further, as the Veteran's claimed sinus symptoms have been clarified to be a result of the sinus surgery and not a separate disability, the Board has also considered whether he is entitled to a compensable rating under DCs 6510 through 6514.  The general rating formula for sinusitis provides for a 10 percent disability rating where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or  three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

DC 6516 provides for a 10 percent disability rating for chronic laryngitis with hoarseness with inflammation of cords or mucous membrane and a 30 percent disabling rating for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 

DC 6522 provides for a 10 percent disability rating for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent disability rating is warranted for allergic or vasomotor rhinitis with polyps. 

DC 6523 provides for a 10 percent disability rating for bacterial rhinitis with permanent hypertrophy of turbinates and with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 50 percent disability rating is warranted for rhinoscleroma.

The Board finds that an initial compensable rating is not warranted for the Veteran's service-connected status-post sinus surgery with nasal septal perforation.  The rating schedule authorizes the assignment of a noncompensable evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation has not been met.  38 C.F.R. § 4.31.  In this case, the evidence does not show that there is either complete obstruction on one side or 50 percent obstruction on both sides of the nose.  The May 2006 VA examiner indicated that the Veteran had a deviated septum on both sides but did not address the pertinent rating criteria.  The Board acknowledges the Veteran's reports to the examiner that he suffered from interference with breathing through the nose, shortness of breath, a whistling noise, wheezing, and coughing purulent sputum.  The Board also acknowledges the Veteran's report that his symptoms were constant and that the functional impairment was difficulty breathing through the nasal passages but did not result in any lost time from work.  The Board also acknowledges the Veterans reports that he has sinus attacks with headaches but that the attacks are not incapacitating.  He also reported that he requires antibiotic treatment for sinusitis.  Physical examination revealed deviation of nasal septum on right and left.  Sinus X-rays were within normal limits. 

The Veteran also underwent a VA examination in December 2011.  At that time, the examiner noted that physical examination of the nose revealed no nasal obstruction, no deviated septum, and no nasal polyps.  Further, a December 2011 sinus X-ray was within normal limits.  

Similarly, in March 2013, the VA examiner noted "the Veteran does NOT have a 'deviated nasal septum', rather he has a diagnosis of Nasal Septum Perforation.  The nasal septum perforation does NOT result in 50 percent obstruction of the nasal passage on both sides nor does it result in complete obstruction on one side."  

VA outpatient treatment records, and private treatment records regarding the sinus surgery, have also been reviewed and they do not suggest complete nasal obstruction on one side or 50 percent obstruction on both sides.

Thus, in the absence of evidence of a nasal septum perforation with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, an initial 10 percent rating under DC 6502 for the service-connected status post sinus surgery with nasal septum perforation is not warranted.

A compensable rating also is not warranted under DCs 6504 or 7800 for loss of part of the nose or disfigurement.  In this regard, the December 2011 VA examiner specifically found that physical examination of the nose revealed no partial loss of the nose, no partial loss of the ala, no scar and no disfigurement.  Therefore, the December 2011 VA examination report does not support a compensable rating under DCs 6504 or 7800 for loss of part of one ala, or other obvious disfigurement.  Similarly, the March 2013 VA examiner described the residuals of the sinus surgery and noted the following physical findings: nose without gross asymmetry; no tenderness at bridge of nose; nasal passages patent; perforated nasal septum noted without cyanosis; no nasal obstruction bilaterally or visible masses; nasal turbinates were non-edematous; dried blood at nasal mucosa, but no active nasal bleeding or exudate; mild maxillary sinus tenderness bilaterally; and no frontal sinus tenderness.  Notably, the March 2013 VA examiner did not indicate partial loss of the nose or ala.  Moreover, the March 2013 VA examiner found that there was no scar or gross asymmetry of the nose.  Therefore, the March 2013 VA examination report does not support a compensable rating under DCs 6504 or 7800 for loss of part of one ala, or other obvious disfigurement.  VA outpatient treatment records as well as private treatment records have been reviewed but none of the records support a finding of loss of part of one ala, scar, or other obvious disfigurement to support a compensable rating under DCs 6504 or 7800.

The Board also has considered whether the Veteran is entitled to a compensable rating under DCs 6510 through 6514 regarding his sinus symptoms.  As noted above, the general rating formula for sinusitis provides for a 10 percent disability rating where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  In this case, both the May 2006 and December 2011 VA examiners noted the Veteran's reports that he required antibiotic treatment lasting four to six weeks per year for a sinus problem, but that he did not experience any incapacitating sinus episodes.  Further, the December 2011 VA examiner noted the Veteran's report that he experienced one non-incapacitating episode per year, which does not meet the criteria of three to six non-incapacitating episodes per year.  Even if the Veteran had complained of three to six incapacitating episodes per year with headaches and pain, which he has not, he has not complained of experiencing purulent discharge or crusting since the effective date of service connection in August 2006.  The only report of purulent discharge was in May 2006, prior to the Veteran's service separation.  At that time, the Veteran did not report that he experienced three to six incapacitating episodes a year with headaches and pain.  To the contrary, he reported that he did not require treatment for wheezing and coughing purulent sputum.  Subsequent VA examination reports and VA as well as private treatment records have not noted any purulent discharge or crusting on physical examination, nor have any of those records noted the Veteran's complaints of the same.  The criteria are conjunctive, thus he must show headaches and pain, and purulent discharge or crusting in order to satisfy the requirements for a 10 percent rating.  As the criteria are not met, a 10 percent rating is not warranted under DCs 6510 through 6514. 

Further, the rating criteria for laryngitis and rhinitis (i.e., DCs 6515 through 6524) are inapplicable here.  There is no evidence of record indicating that the sinus surgery resulted in these other disorders or symptoms akin to these other disorders.  The Board acknowledges the Veteran's September 2011 statement that sometimes he has difficulty talking; however, there is no objective evidence of chronic laryngitis symptoms resulting from the sinus surgery.  The May 2006 and December 2011 VA examination reports noted no rhinitis or sinusitis on physical examination of the nose.  The December 2011 VA examiner noted that the residuals of the sinus surgery status post deviated nasal septum was occasional sinus pressure.  Similarly, the March 2013 VA examiner noted residuals of mild maxillary sinus tenderness bilaterally.  VA treatment records and private treatment records do not indicate findings of laryngitis or rhinitis. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for status post sinus surgery with nasal septum perforation at any time pertinent to the appeal. 

In reaching this conclusion, the Board has considered the statements of the Veteran and the reported statements of his sister regarding the severity of the service-connected sinus surgery, specifically that the Veteran's sister told him that she can tell just by looking at him that there is something wrong with his nose.  The Board also has considered the Veteran's September 2011 statement that breathing, sneezing, coughing, clearing his throat, sleeping and talking are sometimes difficult, as well as all of his reported symptoms.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Layno, 6 Vet. App. at 465; Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

In this case, the Veteran is competent to report symptoms such as pain, bleeding, his nose feeling smooshed or caved in, and difficulty breathing through his nose because that requires only personal knowledge as it comes to him through his senses, and the Board has considered these statements.  Layno, 6 Vet. App. at 465.  Further, the Veteran is competent to report that he heard his sister tell him that she can tell just by looking at him that there is something wrong with his nose.  Likewise, his sister is competent to report her personal observations.  The Veteran's sister is not competent to offer a medical opinion regarding the severity of the Veteran's nasal septum perforation disability.  The Board acknowledges that the Veteran's sister has training in the medical field; however, her training is in the area of cancer research.  There is no indication that she is trained in otolaryngology.  Thus, the Board finds the medical evidence from the March 2013 VA examination to be more probative than the Veteran's own observations, or the reported observation of his sister, as to the specific level of disability according to the appropriate DCs.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

PTSD

The Veteran is service-connected for PTSD, which is evaluated as 30 percent disabling for the period prior to April 20, 2007 and 50 percent disabling thereafter.  He claims that his disability is more severe than as reflected by such ratings.  The effective date of the award of service connection for PTSD is August 1, 2006.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to PTSD, the medical evidence below also reflects diagnoses of bipolar disorder and depression.  Additionally, a December 2008 VA treatment record indicated a diagnosis of a traumatic brain injury (TBI) although subsequent treatment records do not support a diagnosis of a TBI.  The December 2011 VA examiner distinguished the Veteran's PTSD and bipolar symptoms and indicated that those were the only two psychiatric disabilities.  The December 2011 VA examiner noted that the bipolar symptoms included racing thoughts, roller coaster mood changes, prolonged periods of insomnia and hypomania during the day followed by improvement in sleep patterns and stable mood and stability in work and home relationships for several weeks or months due to his not being so confrontational, contention, loud condescending, pressured and demanding.  The other VA examination reports as well as VA outpatient treatment records did not distinguish symptoms attributable to PTSD alone.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, although the December 2011 VA examination report distinguished the PTSD symptoms, the remaining treatment records and examination reports do not distinguish between the symptoms attributable to the Veteran's PTSD, bipolar disorder, depressive disorder, or possible TBI.  Thus, the Board has given the Veteran the benefit of the doubt and, where appropriate, considers all the psychiatric symptoms as pertinent to his PTSD disability rating. 

In this case, the Board has reviewed all of the pertinent evidence of record, which includes VA treatment records, the Veteran's statements, and VA examination reports.  Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to higher ratings for any period on appeal.  In this regard, the Board finds that, for the period prior to April 20, 2007, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency without more severe manifestations resulting in reduced reliability and productivity.  For the period from April 20, 2007, the Board finds that the Veteran's PTSD has not resulted in more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Prior to April 20, 2007 

As indicated previously, a 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

With respect to the Veteran's affect, the Board acknowledges that the May 2006 VA examiner noted that the Veteran had a restricted range of affect.  Regarding circumstantial, circumlocutory, or stereotyped speech, the May 2006 VA examiner noted that the Veteran's speech and communication were normal.  Moreover, the May 2006 VA examiner found that the Veteran had no pressured speech or grandiosity.  Regarding panic attacks more than once a week, the Veteran has consistently denied having panic attacks.  See May 2006 VA examination report and VA outpatient treatment records.  Regarding difficulty in understanding complex commands, the May 2006 VA examiner noted that the Veteran's thought processes were normal.  VA outpatient treatment records do not indicate otherwise.  Regarding impairment of short-and long-term memory, a September 2006 VA outpatient treatment record indicated that there was no memory impairment.  VA outpatient treatment records do not indicate otherwise.  Regarding impaired judgment and abstract thinking, the May 2006 VA examiner specifically found that there was no impaired judgment or difficulty with abstract thinking.  VA outpatient treatment records do not indicate otherwise.  Regarding disturbances of motivation and mood, the May 2006 VA examiner noted no abnormality of mood.  A September 2006 VA outpatient treatment record indicated positive depression and PTSD screens.  With respect to difficulty establishing and maintaining effective relationships, the May 2006 VA examiner noted that the Veteran met PTSD criteria for re-experiencing events and feeling of detachment from others.  The May 2006 VA examiner also noted that the Veteran reported that he gets together with friends and acquaintances and that he did not report difficulties with maintaining relationships with others, including coworkers or family members.  Similarly, VA treatment records dated during the period prior to April 20, 2007 do not reflect difficulty establishing and maintaining effective relationships.  

The Board finds that for the period prior to April 20, 2007, the Veteran's total disability picture most closely approximates the criteria for the currently-assigned 30 percent rating.  In reaching this conclusion, the Board has considered the Veteran's statements that his PTSD warranted a disability in excess of 30 percent during this period.  The Board places a higher probative value on the objective, clinical evidence of record. The Board further finds that the GAF scores assigned during the period prior to April 20, 2007 do not provide a basis for a rating in excess of 30 percent.  The Veteran was assigned a GAF score of 78 in May 2006.  Under the DSM-IV, a GAF score of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Taking into account all of these factors, the Board finds that the Veteran did not meet, or more nearly approximate, the criteria for a rating in excess of 30 percent at any time prior to April 20, 2007.  In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran are credible and consistent with the evidentiary record.  The Board places greater probative weight to the findings and opinions of the VA medical examiner and clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of his PTSD.  As noted, the Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for the psychiatric disability in question, but instead looked to the Veteran's overall disability picture.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Period from April 20, 2007

The Veteran's PTSD has been rated as 50 percent disabling from April 20, 2007, the date of a VA outpatient mental health consultation conducted by a VA staff psychiatrist.

As discussed above, the next higher, 70 percent disability rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

In this case, the Board finds that the Veteran's PTSD more nearly approximates the currently-assigned 50 percent disability rating for the period from April 20, 2007.  Regarding suicidal ideation, the Veteran has consistently denied suicidal and homicidal ideations.  In this regard, VA outpatient treatment records dated throughout the period from April 20, 2007 note the Veteran's consistent denials of suicidal ideation.  See e.g., April 2007 VA outpatient psychiatric evaluation as well as December 2011 VA examination and VA outpatient treatment records.  Regarding obsessional rituals, he has not reported any obsessive rituals at all, much less rituals that interfere with his routine activities.  See December 2011 VA examination as well as VA outpatient treatment records. 

Regarding speech that is intermittently illogical, obscure, or irrelevant, the Board acknowledges that a few VA outpatient treatment records dated in 2012 noted that the Veteran's speech was pressured.  However, speech that is intermittently illogical, obscure, or irrelevant has not been noted during this period.  The April 2007 VA staff psychiatrist noted that the Veteran was verbal, fluent and coherent.  The December 2011 VA examiner did not note any speech abnormalities.  VA outpatient treatment records dated in March 2012 and April 2012 which noted slightly pressured speech also noted that speech was relevant and goal-directed.  There is no indication that the Veteran had speech was intermittently illogical, obscure, or irrelevant during the period from April 20, 2007.  Further, the speech abnormalities noted are contemplated by the 50 percent rating criteria. 

Regarding near-continuous panic or depression affecting the ability to function independently, the Board acknowledges the Veteran's September 2007 written statement in which he indicated that it was a constant struggle to appear content and happy.  The Board has considered the Veteran's September 2011 statement in which he reported that he is very jumpy and mad all the time and that his wife hates driving with him.  The Board has also considered the Veteran's statements to VA treatment providers that he is jumpy easily and gets anxious.  See e.g., November 2011 VA treatment record.  The Board also notes the VA outpatient treatment records dated in April 2007 and July 2007, in which the VA outpatient staff psychiatrist noted that the Veteran did not appear to be depressed or anxious.  Further, the Board notes that the Veteran consistently denied panic attacks.  See e.g., December 2011 VA examination report.  Based on the foregoing, the Board finds that during the period from April 20, 2007, the severity of the Veteran's depressed feelings has resulted in a moderate, overall impact on the Veteran's functioning.  As a result, the Board finds that the Veteran's mood disturbances do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for a 70 percent or 100 percent rating.  For these reasons, there is no indication that he has near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively.  

Regarding impaired impulse control, none has been noted.  See VA outpatient treatment records as well as the December 2011 VA examination report.  To the contrary, the April 2007 VA staff psychiatrist noted "good" impulse control.  The Board acknowledges the Veteran's November 2011 report to a VA treatment provider that he experiences road rage; however, there is no indication that he has caused any accidents or otherwise engaged in dangerous behavior despite his feelings of road rage.  There also has been no indication of spatial disorientation.  For example, the July 2007 VA outpatient staff psychiatrist noted that the Veteran was oriented to place, person, and time.  The Veteran's appearance has never been noted as inappropriate; neglect of personal appearance and hygiene has not been shown.  Rather, VA outpatient treatment records and examination reports have consistently found him to be alert and oriented, dressed appropriately, and to have appropriate hygiene.

Regarding difficulty adapting to stressful situations at work, the Board acknowledges that the Veteran reported having six different jobs within five years of service separation.  See December 2011 VA examination report.  The Board has also considered the Veteran's September 2011 statement that he cannot get a job as a pilot, for which he was trained in the military, and that it is a struggle to be motivated to work.  Subsequently, in April 2012, he reported to a VA staff psychiatrist that he was happy with his job.  Based on review of the relevant evidence of record, the Board finds that the Veteran's difficulty adapting to stressful work situations is not of the type, frequency, or severity to equate to social and occupational impairment in most areas. 

Next, regarding the Veteran's ability to establish and maintain effective relationships, although the Veteran has demonstrated a feeling of detachment from others, the evidence does not demonstrate that the Veteran has an inability to establish and maintain effective relationships.  The Board acknowledges that the December 2011 VA examiner checked the box in the disability benefits questionnaire, indicating that the Veteran had an "inability to establish and maintain effective relationships."  However, the Board places only limited probative value on the checked box because the narrative portion of the December 2011 VA examination report noted the Veteran's report of having a good relationship with his supervisor and coworkers.  VA outpatient treatment records do not indicate that the Veteran had poor relationships or was otherwise unable to establish and maintain effective relationships.  Further, the Veteran has been married throughout the period on appeal.  Thus, although the Veteran may have had some difficulty with maintaining relationships, there is no indication either through VA outpatient treatment records or examination report that he has an inability to establish and maintain effective relationships, at any time during the period from April 20, 2007. 

Moreover, the Board finds it significant the December 2011 VA examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, the requirement for a 50 percent disability rating and failed to relate the Veteran's PTSD symptoms to the criteria for a 70 percent rating (i.e., occupational and social impairment with deficiencies in most areas).  Moreover, the Veteran was assigned GAF scores ranging from 50- 60 during the period from April 20, 2007.  See VA outpatient treatment records dated in April 2007 (GAF of 50), July 2007 (GAF of 60), November 2011 (GAF of 55), and December 2011 VA examination (GAF of 60). 

Based on the foregoing, the Board finds that the Veteran's PTSD symptomatology does not warrant a 70 percent disability rating for the period from April 20, 2007.  While the Veteran has some impairment related to depression, anxiety, restricted affect at times, difficulty sleeping, irritability, difficulty concentrating, and difficulty in establishing and maintaining effective work and social relationships, the Board finds that the nature, frequency, duration, and severity of such symptoms do not result in occupational and social impairment with deficiencies in most areas.  This is demonstrated in the discussion above.  Therefore, the Board finds that the criteria for a 70 percent rating under the General Rating Formula are not met at any point during the appeal period.  

As the Board finds that the Veteran's PTSD does not warrant a 70 percent disability rating, it naturally follows that his symptoms do not meet the 100 percent rating.  With respect to the 100 percent rating criteria, the Board acknowledges that the December 2011 VA examiner found some difficulty concentrating.  However, the symptoms and GAF scores during the period from April 20, 2007, more nearly approximate the criteria associated with occupational and social impairment with reduced reliability and productivity - a 50 percent disability rating.  In this regard, the April 2007 VA staff psychiatrist noted that there was no evidence of a thought disorder.  Further, the April 2007 VA staff psychiatrist noted that the Veteran had good intelligence and intact memory.  Remaining VA treatment records do not support a finding of any cognitive impairment.  In this regard, VA outpatient treatment records dated in January 2009 and April 2009  found thought processes coherent and logical.  VA outpatient treatment records consistently noted that there were no signs of psychosis or delusions and that mental focus was grossly within normal limits.  Further, at all times pertinent to the period on appeal, the Veteran has reported that he was employed.  Thus, the difficulty concentrating noted during the December 2011 VA examination does not render the Veteran totally occupationally and socially impaired at any time on appeal. 

Significantly, none of the remaining 100 percent criteria have been shown.  In this regard, the Veteran has consistently denied hallucinations and/or delusions.  See e.g. April 2007 VA outpatient psychiatric evaluation as well as VA outpatient treatment records dated in 2011, 2012.  No impairment in reality testing was shown at any time on appeal.  Further, VA examination reports do not indicate that he had any grossly inappropriate behavior, or disorientation to time or place.  As discussed above, he has consistently denied suicidal or homicidal ideation for the entire appeal period, and has never been shown to be in persistent danger of hurting self or others.  He has not been shown to have any intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Moreover, although he has reported some memory loss, he has not demonstrated any memory loss for names of close relatives, own occupation, or own name.  In the September 2011 statement, the Veteran reported that at work, sometimes his boss will ask him a question and the Veteran will say to himself, "how do I not remember that?"  He also reported that it is difficult to find words to use that he knows are in his brain somewhere.  The memory loss described by the Veteran appears to be mild memory loss that is already contemplated by the 50 percent disability rating assigned from April 20, 2007.  

In reaching these conclusions, the Board has considered the Veteran's September 2011 statement that it is a constant struggle to stay focused, to maintain motivation to work, to appear content and happy.  The Board has also considered the Veteran's reported memory problems and disputes with coworkers including one coworker who emailed him and called him names.  See September 2011 statement.  The Board has considered the Veteran's report that he has not been able to keep a job for more than a year or so.  Notwithstanding these complaints, the Board finds the Veteran's symptoms are contemplated by the currently-assigned 50 percent disability rating and are not of the type, frequency, or severity of symptoms to support the higher 70 percent or 100 percent disability ratings. 

The Board further finds that the GAF scores assigned during the period from April 20, 2007 do not provide a basis for a rating in excess of 50 percent.  The Veteran was assigned GAF scores ranging from 50 to 60 during this period.  Under the DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The Board acknowledges that the GAF of 50 indicates serious symptoms and there is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App. at 267; Carpenter, 8 Vet. App. at 240.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, the Board finds that the Veteran's reported symptoms as well as symptoms noted by VA treatment providers, are supportive of moderate GAF scores but not severe GAF scores.  Indeed, the majority of the GAF scores assigned in the treatment records and VA examination reports range from 55- 60.  The Board finds that the single GAF of 50 is not persuasive as an accurate depiction of the Veteran's PTSD.  This is particularly so in light of the subsequent GAF scores that were higher. 

Taking into account all of these factors, the Board finds that the Veteran's PTSD symptoms do not meet, or more nearly approximate, the criteria for a rating in excess of 50 percent at any time since April 20, 2007.  In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran are credible and consistent with the evidentiary record.  The Board places greater probative weight to the findings and opinions of the VA medical examiners and clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of his PTSD.  As noted, the Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for the psychiatric disability in question, but instead looked to the Veteran's overall disability picture.  

For all for the foregoing reasons, the Board finds that there is no basis for any additional staged rating of the Veteran's PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.
	
Extraschedular & TDIU

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this regard, all of the Veteran's nasal symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated such as sinus pain, tenderness, nasal bleeding, and difficulty coughing, sneezing, and talking.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Further, his complaints regarding feeling like his nose is caved in as well as the whistling sound, are addressed by the DC for disfigurement.  His breathing symptoms are addressed by DCs regarding obstruction of nasal passages discussed above.  Moreover, to the extent that he complains that his nasal symptoms affect his ability to sleep, he is already service-connected for sleep apnea rated 50 percent disabling.  Similarly, to the extent that he complains of headaches due to his nasal disability, he is already service-connected for migraine headaches rated noncompensable.  The rating schedule provides for higher ratings based on evidence demonstrating more severe impairment for all of his disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's sinus surgery disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board observes that there is no indication of marked interference with employment or frequent periods of hospitalization during the entire period on appeal.

The Board also has compared carefully the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated such as difficulty sleeping and nightmares and/or flashbacks.  Id.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board observes that there is no indication of marked interference with employment or frequent periods of hospitalization during any period on appeal.  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Under these circumstances, as requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, referral of this case for extra-schedular consideration is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finally notes that the Veteran's entitlement to a TDIU may be considered a compenent of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).    Here, there is no evidence or allegation that the Veteran is unable to work due to his sinus surgery or PTSD.  To the contrary, the March 2013 VA examiner specifically noted that the Veteran's work is not impacted by his nasal condition.  Further, the Veteran has reported consistently that he is working.  Significantly, neither the Veteran nor his representative has indicated that the Veteran is entitled to a TDIU due to his service-connected sinus surgery residuals or his PTSD.  Based on the foregoing, the Board finds that a claim for TDIU has not been raised in conjunction with the claims for higher initial ratings and need not be addressed.


ORDER

Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness, is denied.

Entitlement to an initial compensable rating for status post sinus surgery with nasal septum perforation is denied.

Entitlement to an initial rating for greater than 30 percent prior to April 20, 2007, for PTSD is denied. 

Entitlement to an initial rating greater than 50 percent from April 20, 2007, for PTSD is denied. 
 


______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


